from a Appeal decision of the Unemployment Insurance Appeal Board, filed August 7, 1975, which affirmed the decision of a referee sustaining an initial determi*854nation of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she voluntarily left her employment to follow her spouse to another locality. Claimant worked for a New York concern from December, 1959 to February 21, 1975 when she quit to move to Florida with her husband who had been advised by his doctor to move to a warmer climate. She testified that she did not have to render any special care or treatment to her husband who was suffering from arthritis. The board found that under these circumstances claimant was disqualified because she voluntarily left her employment to follow her spouse to another locality within the meaning of section 593 (subd 1, par [b]) of the Labor Law. There is substantial evidence in the record to sustain this determination and, therefore, we must affirm. Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ., concur.